Exhibit 10.2


OUTSIDE DIRECTOR COMPENSATION

Effective January 1, 2005, directors of O’Sullivan Industries Holdings, Inc. who
are not employees of, or consultants to O’Sullivan or Bruckmann, Rosser,
Sherrill & Co., Inc. or their respective affiliates, shall be compensated as
follows:

  (a) an annual stipend of $30,000


  (b) a fee of $2,000 per meeting (other than a regular quarterly meeting of the
Board or a Committee meeting held on the same day as a regular quarterly meeting
of the Board) attended in person (with all meetings that occur on the same day
being considered as one meeting); and


  (b) a fee of $1,000 per meeting attended by telephone conference (with all
meetings that occur on the same day being considered as one meeting); and


  (c) an annual retainer of $5,000 for service as chairman of the Compensation
Committee or the Nominating Committee;


  (d) an annual retainer of $7,500 for service as chairman of the Audit
Committee; and


  (e) either


    (i) a one-time grant of options to purchase common stock of the Corporation
in such amount and at such price as may be approved by the Board; or


    (ii) a one-time opportunity to purchase shares of O’Sullivan’s stock, with
the Board of Directors to determine the number of shares, the class of stock and
the purchase price per share.


--------------------------------------------------------------------------------